468 F.2d 909
UNITED STATES of America, Plaintiff-Appellee,v.George L. C. CLEMONS, Defendant-Appellant.
No. 72-1906.
United States Court of Appeals,Ninth Circuit.
Nov. 2, 1972.

George W. Hunt (argued), San Diego, Cal., for defendant-appellant.
Michael E. Quinton, Asst. U. S. Atty.  (argued), Stephen G. Nelson, Asst. U. S. Atty., Harry D. Steward, U. S. Atty., San Diego, Cal., for plaintiff-appellee.
Before HUFSTEDLER and WRIGHT, Circuit Judges, and LUCAS,* District Judge.
PER CURIAM:


1
The judgment for conviction for smuggling three aliens into the United States in violation of 8 U.S.C. Sec. 1324(a)(1) is affirmed.


2
Appellant's challenge of the sufficiency of evidence presented is without merit.  The reviewing court may inquire whether the evidence, considered in a light most favorable to the Government, permitted a rational conclusion by the jury that the accused was guilty beyond a reasonable doubt.  The test is not whether the evidence must exclude every possibility but that of guilt.  United States v. Nelson, 419 F.2d 1237, 1242 (9th Cir., 1969).  The denial of the motion for acquittal is affirmed because we are satisfied that the jurors could reasonably conclude that defendant's earlier association with the three aliens in Mexico, and his various actions stemming from that association, supported the inference that subsequently he knowingly, and with the requisite intent. unlawfully brought them into the United States.


3
That largely circumstantial evidence was introduced is of no consequential significance in applying the sufficiency standard since no essential distinction in the mental processes required of jurors in weighing either direct or circumstantial evidence exists.  Holland v. United States, 348 U.S. 121, 139-140, 75 S. Ct. 127, 99 L. Ed. 150 (1954); rehearing denied, 348 U.S. 932, 75 S. Ct. 334, 99 L. Ed. 731 (1955); Nelson, supra, 419 F.2d at 1244.


4
The judgment is affirmed.



*
 Honorable Malcolm M. Lucas, United States District Judge, Central District of California sitting by designation